PER CURIAM
Plaintiff appeals the trial court’s denial of his petition for post-conviction relief. He alleged that his counsel in an earlier post-conviction proceeding failed to provide adequate assistance because he did not raise certain issues and did not appeal the adverse judgment. In this case, the trial court granted summary judgment for defendant. We affirm.
The grounds for post-conviction relief are found in ORS 138.530(1). As relevant to that case, they all must involve “[a] substantial denial [of a constitutional right] in the proceedings resulting in petitioner’s conviction, or in the appellate review thereof, * * ORS 138.530(1)(a). (Emphasis supplied.) The alleged inadequacy of prior post-conviction counsel is not one of the enumerated grounds. Therefore, petitioner is not entitled to post-conviction relief.
Affirmed.